DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 December 2021.
Applicant’s election of Group I, claims 1-10 in the reply filed on 8 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 and 7/24/2020 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Office.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Duong et al. (US 2015/0303481, hereinafter referred to as “Duong”) in view of Munoz et al. (US 2004/0086774, hereinafter referred to as “Munoz”).
As to Claims 1-4: Duong teaches a method of making an electrode comprising mixing an active material with a conductive material and a first binder and then adding PTFE to form a second mixture [0120].
	Duong does not teach that the mixing is done with an extruder.
	However, Munoz teaches that it is known to make electrode mixtures for a battery by using extrusion [0065]. Duong and Munoz are analogous art in that they are from the same field of endeavor, namely electrode materials. At the time of filing a person having ordinary skill in the art would have been able to use the extruder of Munoz as the shear mixer in the method of Duong because Munoz teaches that the extrusion is advantageous in terms of uniformity and labor when fibrillizing polymers [0065 and 0108—0114].
	As to Claim 5: Duong and Munoz render obvious the method of claim 1 (supra). Duong further teaches that the second binder is polytetrafluoroethylene [0112].
	As to Claim 6: Duong and Munoz render obvious the method of claim 1 (supra). Duong further teaches that the first binger can be polyvinylidene fluoride [0013].
	As to Claims 7 and 8: Duong and Munoz render obvious the method of claim 1 (supra).
	Duong does not teach the recited operating conditions.
	However, it would have been obvious to a person having ordinary skill in the art to use routine experimentation in order to find useable operating conditions regarding the temperature and mixing speed.
	As to Claim 9: Duong and Munoz render obvious the method of claim 1 (supra). 
	Duong does not explicitly teach that te amount of the first binder is 2.1 to 2.4% based on the total weight of the electrode mixture and the content of the second binder is from 0.8 to 1% based on the total weight of the electrode mixture. 
	However, Duong teaches that the total amount of the binder can be from 1 to 20 percent based on the total weight of the film [0069] and the ratio of the first to second binders is preferably 1:5 to 5:1 [0014]. Accordingly, at the time of filing, it would have been obvious to a person having ordinary skill in the art to select amounts within the ranges taught by Duong in order to come up with a working electrode active material because Duong teaches that these are preferable amounts [0014]/
	As to Claim 10: Duong and Munoz render obvious the method of claim 1 (supra). Duong further teaches that the mixture can be rolled in order to form a film with a thickness of about 80 micrometers [0086].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3-10 of copending Application No. 16/605,415 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to a method of preparing an electrode material comprising mixing a first binder, an electrode active material and a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767